DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.
 Response to Amendment
Claims 1-20 are currently pending. Claims 19 and 20 remain withdrawn. Claims 1, 7, 11, and 14 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “most recent” in claims 7 and 16 is a relative term which renders the claim indefinite. The term “most recent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “most recent” means as it is unclear what range “most recent” covers.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including indicating a current state of awareness of a patient based on the comparison of acquired data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining a set of feature values for the long time interval based on the parameter data in each segment sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites calculating a risk severity index, comparing the calculated risk severity index to a threshold risk, and generating an alarm based on the comparison, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The generating an alarm does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the calculated risk severity index, nor does the method use a particular machine to perform the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of receiving a long time interval of time-synchronized parameter data, dividing the long time interval into multiple segments, assigning a weight to each of the predefined set of features, and calculating a risk severity index. Obtaining data (long time interval of time-synchronized parameter data), analyzing the data (dividing the long time interval into multiple segments and assigning a weight), and calculating an output (risk severity index) is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the recited steps are recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and analyzing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining step does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). The steps of dividing, assigning, and calculating could all be performed in the mind, as there is no specific structure that performs such steps.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 11.
Regarding claim 11, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The one or more patient monitors are generic sensors configured to perform pre-solutional data gathering activity and the processing system is configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and analyzing of the data. The calculating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swamy et al. ‘275 (US Pub No. 2015/0157275 – previously cited) in view of Ochs et al. ‘769 (US Pub No. 2014/0171769).
Regarding claim 1, Swamy et al. ‘275 teaches a computer-implemented method of monitoring a patient with respect to a particular medical condition ([0011]), the method comprising:
receiving a long time interval of at least 30 minutes ([0040]; time period of 90 hours) of time-synchronized parameter data for each of at least two physiological parameters ([0011]);
dividing the long time interval into multiple segments ([0011], [0055]), each segment containing a predefined time increment of the parameter data for each of the at least two physiological parameters;
determining a set of feature values for the long time interval based on the parameter data in each segment, wherein the set of feature values includes a feature value for each of a predefined set of features related to the particular medical condition ([0013]);
with a trained machine learning model, assigning a weight to each of the predefined set of features ([0037]-[0039]); and
calculating a risk severity index of the particular medical condition for the long time interval based on the set of feature values and the weights ([0046] mentions classifying trends as uptrend, downtrend, and neutral. Further classification would be classifying the uptrend or downtrend into mild or severe categories; [0067] mentions classifying trends by mild, moderate, and severe. “Mild,” “moderate,” and “severe” are interpreted as risk severity indexes.).
Swamy et al. ‘275 teaches all of the elements of the current invention as mentioned above except for
comparing the calculated risk severity index to a threshold risk value; and
generating an alarm based on the comparison of the calculated risk severity index to the threshold risk value.
Ochs et al. ‘769 teaches comparing a calculated risk severity index to a threshold risk value ([0106]; “…the severity index value may be compared to a threshold value…”); and
generating an alarm based on the comparison of the calculated risk severity index to the threshold risk value ([0106]; “…to determine whether to provide a notification or alarm to a user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Swamy et al. ‘275 to include comparing the calculated risk severity index to a threshold risk value; and generating an alarm based on the comparison of the calculated risk severity index to the threshold risk value as Ochs et al. ‘769 teaches that this will aid in alerting that a patient’s physiological parameters are not within a predefined normal range ([0026]).
Regarding claim 2, Swamy et al. ‘275 teaches wherein the trained machine learning model is a logistic regression model ([0011], [0043], [0060]), and further comprising training the logistic regression model based on a dataset of labeled long time intervals of parameter data for each of the at least two parameters ([0015]), wherein the labeled long time intervals are labeled as either positive or negative for the particular medical condition ([0067]).
Regarding claim 3, Swamy et al. ‘275 teaches determining a slope of the parameter data in each segment, wherein the set of feature values is based further on the slopes in each segment ([0036], [0046], [0056]).
Regarding claim 4, Swamy et al. ‘275 teaches classifying each segment based on the slopes of the parameter data for each of the at least two physiological parameters, wherein each set of features values for the long time interval includes the classification for the segments ([0046], [0048]).
Regarding claim 5, Swamy et al. ‘275 teaches assigning a color code to each segment based on the classification ([0049]); generating a progression map for the long time interval depicting the color codes for each time segment; displaying the progression map on a display device and updating the progression map on the display device after each predefined time increment ([0049]-[0054], [0059]).
Regarding claim 6, Swamy et al. ‘275 teaches further comprising recalculating the risk severity index at an interval equal to the predefined time increment such that the long time interval represents a sliding interval of most recent time-synchronized parameter data for each of at least two physiological parameters ([0013], [0015]).
Regarding claim 7, Swamy et al. ‘275 teaches further comprising generating the alarm if at least a threshold number of most recent severity indexes exceed the threshold risk value ([0041]; “…as the RR rate rises and SpO2 begins to fall, a transition state is triggered…on continuation of this pattern for a preset time, an alarm is triggered around about 23 hours indicating developing patient distress.”).
Regarding claim 8, Swamy et al. ‘275 teaches wherein the particular medical condition is acute respiratory distress syndrome (ARDS) and the at least two physiological parameters include SpO2 and respiration rate (RR) (Abstract; “Respiratory distress” may be interpreted as ARDS.).
Regarding claim 9, Swamy et al. ‘275 teaches wherein the predefined set of features includes at least three of:
whether an RR alarm threshold was breached during the long time interval (Fig. 3 and [0041]; The alarm is triggered when the RR/SpO2 state passes an onset of transition state, which is interpreted as an alarm threshold.),
whether a SpO2 alarm threshold was breached during the long time interval (Fig. 3 and [0041]; The alarm is triggered when the RR/SpO2 state passes an onset of transition state, which is interpreted as an alarm threshold.),
a number of segments in the long time interval where a respiration rate value exceeds an RR threshold,
a number of segments in the long time interval whether a SpO2 value is less than a SpO2 threshold ([0003]),
a number of segments having a stage 1 ARDS classification type,
a number of segments having a stage 2 ARDS classification type, and
a number of segments having a stage 3 ARDS classification type.
Regarding claim 10, Swamy et al. ‘275 teaches prior to dividing the long time interval into multiple segments, performing outlier rejection for each of the at least two physiological parameters and smoothing the parameter data for each of the at least two physiological parameters ([0038]-[0039], [0043]).
Regarding claims 11-16 and 18, the cited sections of Swamy et al. ‘275, as modified by Ochs et al. ‘769, above teaches a patient monitoring system comprising the claimed elements.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swamy et al. ‘275 in view of Ochs et al. ‘769 further in view of Mears et al. ‘710 (US Pub No. 2013/0172710 – previously cited).
Regarding claim 17, Swamy et al. ‘275 in view of Ochs et al. ‘769 teaches all of the elements of the current invention as mentioned above except for wherein the long time interval is at least 24 hours and the predefined time increment is at least 1 hour.
Mears et al. ‘710 teaches a graph screen can display information over a period of time that can be configured by the user to be over a time interval of 6 hours, 12 hours, one day (24 hours), three days or seven days, for example. A time scale corresponding to the select time interval may be day increments, hourly increments or multiples of hourly increments ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try setting the long time interval to be at least 24 hours and the predefine time increment to be at least 1 hour as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
Response to Arguments
Applicant argues that the amendments made based off the Interview conducted on 01 February 2022 have overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees. Although the Applicant has amended the independent claims to include generating an alarm based off the calculated risk severity index, it is still unclear how this provides an improvement or effect a change. Examiner suggests to include how generating the alarm would effect the detection of ARDS to potentially overcome the 35 U.S.C. 101 rejection.
Applicant argues that Swamy et al. ‘275 does not teach using a machine learning model to determine and assign a weight to each of the predefined set of features. However, the independent claims do not mention “determining a weight” and merely recites that a weight is assigned to each of the predefined set of features. Examiner mentions that [0037]-[0039] teaches this. [0039] mentions that every x variable is assigned a parameter, or weight, labeled as the beta and w variables. The equation in [0039] teaches assigning a weight/parameter to a variable, or assigning a weight to a feature. As such, Applicant’s arguments are not persuasive.
Applicant also argues that Swamy et al. ‘275 does not teach calculating a risk severity index based on the set of feature values and the weights. Examiner respectfully disagrees. As mentioned before, [0037]-[0039] recite adding weights to the features to accurately estimate the trends in the SpO2 and RR waveforms. Applicant also argues that [0037]-[0039] is for outlier rejection in a trend setting algorithm. Examiner respectfully disagrees, as [0038] states that the trends in the SpO2 and RR waveforms are estimated by using a weighted algorithm which incorporates an outlier rejection step. [0046] then mentions that the trends are further analyzed to determine uptrends, downtrends, and neutral trends and classifying these trends as mild, moderate, or severe. [0067] also mentions determining if the trends are mild, moderate, or severe based on trend segments generated by a decision tree algorithm. Determining if the trends are mild, moderate, or severe are interpreted as a risk severity index. As such, Applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saria et al. ‘319 (US Pub No. 2012/0290319) teaches that a learning algorithm may assign to each feature weights that represent that feature’s contribution to the outcome ([0059], [0084]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791